PER CURIAM.
The final judgment of foreclosure and the order denying relief from a foreclosure sale, both of which are under review by this appeal, are reversed without prejudice to the appellee bringing supplementary proceedings or an independent action to foreclose the lien imposed on the subject real property by the trial court’s final judgment of December 5, 1985. See Mabson v. Christ, 96 Fla. 756, 119 So. 131, 133 (1928); Fla.R.Civ.P. 1.110(h); cf. Stickney v. Stickney, 377 So.2d 187, 188 (Fla. 1st DCA 1979); Gantz v. First Nat’l Bank of Miami, 138 So.2d 367, 368-69 (Fla. 3d DCA 1962). Beyond that, however, we find no merit in the balance of appellant’s points on appeal. See, e.g., Steinmetz Group Ltd. v. Blackmon, 499 So.2d 875 (Fla. 3d DCA 1986); Alford v. Summerlin, 423 So.2d 482, 485 (Fla. 1st DCA 1982).
Reversed.